DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2 – 4, 6, 7, 9, 11 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
The closest prior art is Yu et al. (U.S. Patent Publication 20190036073 A1, filed: 6/20/2018).
However, the prior art does not teach or suggest either singularly or in combination the specifically claimed, “wherein the touch substrate further comprising a bond pad, wherein the first electrode is connected to the bond pad via a first wiring disposed on the first surface of the base substrate, and the second electrode is connected to the bond pad via a second wiring disposed on the first surface of the base substrate; and wherein the touch substrate further comprising a protective wiring which is linear and disposed on the first surface of the base substrate to surround the touch component, the first wiring and the second wiring, and disposed between the first and second wirings and the first protection portion of the electro-static discharge protection component.", in the context of the rest of the claimed limitations.
	Claims 2 – 4, 6, 7, 9, 11 – 20 depend on claim 1 and are found allowable for at least the same reason as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646.  The examiner can normally be reached on Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUN-NAN LIN/Primary Examiner, Art Unit 2693